          Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 1 of 16. PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                 )
     AMANDA VAN BRAKLE                           )       CASE NO.:
     3906 Turnbridge Ct, Unit 302                )
     Brunswick, OH 44212                         )       JUDGE:
                                                 )
                   Plaintiff,                    )
                                                 )       COMPLAINT FOR MONEY DAMAGES
     v.                                          )       UNDER THE FAIR DEBT COLLECTION
                                                 )       PRACTICES ACT AND OHIO
     REVENUE ASSISTANCE                          )       CONSUMER SALES PRACTICES ACT
     CORPORATION                                 )
     DBA Revenue Group                           )
     Michael T Sheehan, statutory agent          )
     3711 Chester Ave., Suite 200                )
     Cleveland, OH 44114                         )
                                                 )
                   Defendant.                    )

          Plaintiff Amanda van Brakle (“Plaintiff” or “van Brakle”), by and through counsel, hereby

submits her Complaint to this Court against Defendant Revenue Assistance Corporation.

(“Revenue Group” or “Defendant” or “Debt Collector”), and avers and alleges as follows:

                                    SUMMARY OF THE CASE

1.        Revenue Group, through its employees, attempted to collect an unlawful, invalid, and

          mischaracterized / misrepresented consumer debt from Amanda van Brakle. Specifically,

          Revenue Group attempted to collect for its client, the Cleveland Clinic Foundation

          (“CCF”), and demanded, $742 from van Brakle related to a medical procedure performed

          in August 2018. Defendants’ attempt to collect this debt is unlawful and invalid because

          (1) it misrepresents and mischaracterizes the amount of the debt by not accounting for all

          payments made; (2) it was not properly submitted to insurance; and (3) the amount is in

          excess of the amounts permitted to be collected by Ohio law, specifically R.C. 1751.60 and



                                                     1
     Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 2 of 16. PageID #: 2




     R.C. 3923.81. Defendant has attempted to collect a misrepresented, mischaracterized,

     unlawful, and invalid debt from van Brakle. Defendant engages in a pattern and practice of

     doing so in regard to other CCF billing, as well. This conduct violated the Federal Fair

     Debt Collection Practices Act (“FDCPA”).

2.   Defendant’s conduct violating the FDCPA also constitutes violations of the Ohio

     Consumer Sales Practices Act (“CSPA”), and violations of the Cleveland Consumer

     Protection Ordinance. Defendant also engaged in other CSPA violations, as well.

                           PARTIES, JURISDICTION, AND VENUE

3.   Amanda van Brakle is an individual who lives and resides in Medina County, Ohio.

4.   Defendant Revenue Group is a corporation organized under the laws of the State of Ohio,

     with its principle place of business and headquarters located in Cleveland, Ohio.

5.   Revenue Group is in the business of regularly and customarily collecting consumer debts,

     specifically medical bills, for its clients, customers, and other third-parties, from

     consumers. Specifically Revenue Group is a debt collector and regularly as the primary

     purpose of its business collects debts, and does so for the CCF.

6.   At all times relevant, Revenue Group was a debt collector when it communicated with van

     Brakle to demand payment from her in its attempt to collect a consumer medical debt from

     her on behalf of the CCF.

7.   The transaction between van Brakle and the CCF was not a transaction between a patient

     and physician, because the CCF is not a physician but a hospital system.

8.   Revenue Group admitted in multiple oral and written communications with van Brakle that

     it is a debt collector as that term is used and defined under the FDCPA.




                                              2
      Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 3 of 16. PageID #: 3




9.    According to its website (www.revenuegroup.com), and the pages on that website,

      Revenue Group is a leader in the debt collection industry, and at the page

      https://revenuegroup.com/services/, Revenue Group specifically states that it performs

      third-party debt collection, that its philosophy is to put the consumer first, and that it

      screens and obtains information about the files it collects before it starts collection, so that

      it can focus efforts on collections rather than gathering information.

10.   On that same webpage, Revenue Group claims to have knowledge and experienced

      employees who offer or handle medical bill insurance coding services, account billing

      services, insurance contractual adjustments or denials, and other insurance coverage or bill

      or invoice related knowledge and experience.

11.   If a user clicks on the link for “Make a Payment,” at the Revenue Group website, it leads

      to the webpage https://www.emergetechnology.net/#/Revenuegroup/, which states, among

      other things, that “REVENUE GROUP IS A DEBT COLLECTION AGENCY. THIS IS AN

      ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR

      THAT PURPOSE.”

12.   Amanda van Brakle’s account was listed with, accepted by, and provided to, Revenue

      Group in early 2019 by the CCF, which was months after it was considered in default for

      non-payment, and Revenue Group first imitated contact with van Brakle in writing in

      February 2019.

13.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. section 1331.

14.   This case presents a question under Federal Law, specifically under the FDCPA, and

      therefore Federal subject matter jurisdiction exists, as well as jurisdiction over the ancillary

      state law claims.



                                                 3
      Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 4 of 16. PageID #: 4




15.   Venue and jurisdiction are proper in the Northern District of Ohio because Defendant is

      located within the District, and because its acts and conduct originated from the District.

16.   Defendant is a collection firm regularly engaged in debt collection activities on behalf of

      its clients against consumers to collect consumer debts. This includes preparing written

      communications that are demands of payment, communicating defaulted debt to

      consumers for collection, and taking other steps on medical bills and accounts in the State

      of Ohio against consumers and patients of the CCF.

                     OTHER FACTS COMMON TO ALL COUNTS

17.   Defendant was attempting to collect an alleged consumer debt from van Brakle,

      specifically an alleged medical debt for personal medical services or testing or procedures

      provided by the CCF, and billed through the CCF.

18.   Defendant called and sent a letter to van Brakle sometime around the end of January and

      beginning of February 2019 to collect a personal medical debt from her.

19.   In response to these attempts, van Brakle dispute the debt with Revenue Group, informing

      Revenue Group that she did not owe that amount, and would not be paying the full amount.

      This dispute occurred at around the same time as the initial communication from Revenue

      Group, or February 1, 2019.

20.   Defendant, in response to the dispute, sent a written communication received by van Brakle

      was on or around February 18, 2019, in which Revenue Group stated that the “Cleveland

      Clinic Hospital” was owed $742 for services on August 24, 2018 in response to a denial

      from van Brakle on February 1, 2019.

21.   Defendant represented in its February 18, 2019 letter that the creditor was “Cleveland

      Clinic Hospital,” which is false. There was, and is, no such entity, fictitious name, trade



                                               4
      Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 5 of 16. PageID #: 5




      name, person, business, or non-profit entity called “Cleveland Clinic Hospital.” The true

      creditor is the CCF. Amanda van Brakle owed nothing to “Cleveland Clinic Hospital,”

      received no services from “Cleveland Clinic Hospital,” and incurred no liability or debt to

      “Cleveland Clinic Hospital.” In fact, “Cleveland Clinic Hospital” is confusingly similar to

      other separate entities, namely: “CLEVELAND CLINIC AVON HOSPITAL” which is a

      separate   non-profit    corporation   from     the   CCF;     “CLEVELAND         CLINIC

      REHABILITATION HOSPITAL, LLC,” which is a separate Delaware limited liability

      company but is not the CCF; “CLEVELAND CLINIC UNION HOSPITAL,” which is the

      trade name of The Union Hospital Association and is separate from the CCF.

22.   Amanda van Brakle did not owe the $742 demanded, sought by, and represented by

      Revenue Group, and she again disputed the same.

23.   In a follow up to her initial dispute, van Brakle sent another written dispute to Revenue

      Group on March 23, 2019, noting that she was not seeking verification of the debt in her

      initial dispute, and that Revenue Group had misunderstood the nature of her dispute of the

      debt. She again re-iterated she would not be paying the full amount, and disputed the

      amount.

24.   Although Revenue Group and the CCF falsely represented to van Brakle that she only paid

      $10 toward her original $752 bill, she had actually paid at least $25 more toward that bill

      as a co-pay the day of the service on August 24, 2018.

25.   Revenue Group and/or the CCF failed to properly code and submit the $752 bill to van

      Brakle’s insurance for the real reason of the visit, resulting in a denial of the insurance

      claim for being mis-coded, as if it had not been submitted, at all. This should have been




                                               5
      Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 6 of 16. PageID #: 6




      obvious to Revenue Group, which has knowledge of bill coding and in fact handles such

      coding, bill submissions, and claims issues with insurance companies.

26.   Revenue Group did not include the $25 co-pay payment, or other payments, that van Brakle

      made, as credits toward the amount owed.

27.   The $752, and $742, are in excess of the adjusted amount, negotiated amount, or approved

      amount for transvaginal ultrasounds by the CCF as outlined by Medical Mutual’s

      agreement or contract with CCF.

28.   Defendant has knowledge of all of these facts alleged, had that knowledge at the time it

      engaged in collection efforts and communications with Plaintiff, and/or subsequently

      learned that information and obtained that knowledge, but continued and attempted to

      collect the debt from Plaintiff in March and April of 2019.

29.   On March 18, 2019, Revenue Group sent another written demand to van Brakle, stating it

      was a “Final Notice,” representing a completely different creditor “Cleveland Clinic Main

      Campus and Family Health Centers,” not CCF, still misrepresenting the amount, and still

      attempting to collect the unlawful and invalid debt.

30.   In later March of 2019, van Brakle communicated and responded to Revenue Group,

      denying that she owed the debt, and specifically invited only a written counteroffer /

      demand to her offered good faith payment, but otherwise denied that she owed the entire

      debt.

31.   In April of 2019, Revenue Group continued to communicate with van Brakle via phone

      and letter to collect the debt, despite knowing that van Brakle disputed the entire debt and

      stated she did not owe that amount of money.




                                               6
      Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 7 of 16. PageID #: 7




32.   Revenue Group left two messages for van Brakle concerning a debt it was attempting to

      collect, on April 17, 2019 and April 22, 2019, among other dates, and called on numerous

      other occasions.

33.   On April 23, 2019, Revenue Group sent a second “Final Notice,” apparently intending it

      to be an actual Final Notice, and not a fake Final Notice like the first Final Notice,

      demanding payment of $742 from van Brakle, and again misrepresenting the actual name

      of the Creditor.

34.   Confused as to why Revenue Group was still contacting her after her initial disputes,

      refusal to pay, and Revenue Group’s initial “Final Notice,” van Brakle again sent a letter

      to Revenue Group requesting that it cease and desist in contacting her on May 3, 2019.

35.   Revenue Group mischaracterized and misrepresented the amount of the debt not only

      because the $742 was not owed due to lack of proper submissions to insurance and failure

      to bill only the negotiated rate by the CCF, but because even the charges were otherwise

      proper, there was an additional $25 payment that was not credited toward this amount—

      specifically the co-pay paid the day of, or other payments made by van Brakle on her

      MyAccount page with the CCF.

36.   CCF was in-network with, and had a contract with, van Brakle’s insurer, Medical Mutual.

37.   Revenue Group continued to communicate and attempted to collect the debt on numerous

      occasions in February, March, and April of 2019 after it received notice from van Brakle

      that she disputed the entire debt, would not be paying the entire debt, and did not owe the

      entire debt.




                                               7
      Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 8 of 16. PageID #: 8




38.   Revenue Group’s continued communications with van Brakle, after she informed Revenue

      Group that she disputed the debt and refused to pay the entire debt, violated 15 U.S.C.

      section 1692c(c).

39.   Revenue Group’s multiple communications all falsely represented the character, amount,

      and legal status of the alleged debt, in different and distinct ways, in violation of 15 U.S.C.

      section 1692e(2)(A).

40.   Revenue Group used false representations about the debt in its multiple communications,

      and it employed deceptive means, to collect and attempt to collect the alleged debt from

      van Brakle.

41.   As outlined above, Revenue Group used false, deceptive, and misleading representations

      as a means to collect and attempt to collect an alleged debt from van Brakle.

42.   During this time, and even after the disputes, Defendant continued to make numerous

      phone calls to van Brakle, in addition to its messages and letters, including many calls

      where no messages were left, at all, but proof of the calls were left on van Brakle’s caller

      ID.

43.   As outlined above, Revenue Group attempted to collect an amount from van Brakle that

      was in excess of the amount permitted under the agreement creating the debt (the negotiated

      and adjusted rates CCF negotiated with Medical Mutual, of which van Brakle was an

      intended third-party beneficiary), and in excess of that permitted by law, and specifically

      in excess of the amounts allowed by R.C. 1751.60 and R.C. 3923.81.

44.   This conduct, outlined above, also violates 15 U.S.C. sections 1692f generally and , 1692e

      generally and 1692e(2) and (10) specifically, 1692d generally and 1692d(5) and (6)

      specifically, 1692(c)(c), 1692f generally and 1692f(1) specifically,



                                                8
      Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 9 of 16. PageID #: 9




45.   As a direct and proximate result of the conduct of Revenue Group, van Brakle suffered and

      continues to suffer severe stress, mental anguish, violation of her statutory rights and

      protections, annoyance, harassment, embarrassment, humiliation, and harm to her credit or

      creditworthiness.

46.   As a direct and proximate result of the conduct of Revenue Group, van Brakle suffered

      injury to her statutorily protected rights, and was subjected to conduct deemed illegal and

      unlawful by the United States Federal Government, as well as the State of Ohio. This

      injury to her statutory rights and protections, and the conduct she was subjected to, has

      caused her both non-economic harm, as well as economic harm, including, but not limited

      to, the increase in her liabilities and alleged debts, and loss of the value of payments made.

47.   The bill allegedly owed by van Brakle, which Revenue Group is collecting, is for a

      diagnostic ultrasound procedure, and is not a physician bill, nor is it money owed in a

      transaction between van Brakle and a physician.

                          COUNT I – VIOLATION OF THE FDCPA

48.   Plaintiff re-incorporates the foregoing as if re-stated herein.

49.   The Plaintiff is a “consumer” within the meaning of 15 U.S.C. §§ 1692a(3) and 1692c(d)

      as she purchased personal medical services from the CCF in the underlying transaction,

      and the debt being collected from her and that Revenue Group alleges is owed by her, is a

      personal medical debt, i.e. a consumer debt.

50.   Defendant is a “debt collector” within the meaning of 15 U.S.C. § 1692a(6) as it admits

      that it is, states that it is, and because it is in the business of regularly and customarily, as

      well as primarily, collecting or attempting to collect, directly or indirectly, consumer debts

      owed or asserted to be owed from consumers to Defendant’s clients, and specifically the



                                                 9
      Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 10 of 16. PageID #: 10




       CCF, and it does so once the debts are allegedly in default, including the debt at issue in

       this case, which was in default at the time it was sent to Defendant for collection.

51.    Defendant violated the FDCPA by committing numerous acts that are unfair, deceptive,

       misleading, harassing, oppressive, unconscionable, or otherwise in violation of the

       requirements of the FDCPA, as outlined previously in this Complaint.

52.    Upon information and belief, it is Defendant’s pattern, practice, and/or policy of collecting

       amounts in excess of Ohio law’s limitations for CCF billings, knowing full well that

       consumers and debtors had private insurance.         Defendant knowingly and otherwise

       attempts to collect debts in excess of consumer’s financial obligation to the CCF, in excess

       of the consumer’s deductible and/or co-pay, and in excess of the negotiated rate agreed to

       between CCF and the consumers’ insurance, here Medical Mutual, when consumers are

       required to pay out of pocket.

53.    In other words, Revenue Group has a pattern, practice, and/or policy of collecting unlawful,

       illegal, and invalid debts from consumers, on behalf of the Cleveland Clinic.

54.    Defendant engaged in other unlawful, abusive, harassing, and illegal debt collection and

       communication attempts with Plaintiff.

55.    Defendant’s actions were committed knowingly, as they received Plaintiff’s repeated

       disputes and refusals to pay, received specific questions about the reasons for the dispute

       that alerted them to the billing issues, knew and had experience with medical bill coding,

       insurance coverage, previous CCF billing disputes, and requirements of the FDCPA.

56.    Defendant then did nothing to correct any of these abusive, false, illegal, dishonest, and

       unlawful acts or representations or threats even upon additional notice. Instead, it doubled

       down on them by continuing its collection attempts and communications.



                                                10
      Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 11 of 16. PageID #: 11




57.    Given this knowledge, and pattern of misconduct, Defendant’s conduct is not simply

       mistaken or bona fide error.

58.    As a direct and proximate result of the conduct of Defendant alleged herein, Plaintiff has

       suffered and continues to suffer the economic, non-economic, and other injuries and harm

       to herself, her finances, and her statutory rights to not be subjected to such conduct, as

       outlined previously herein.

59.    Defendant at all times acted knowingly, intentionally, and with actual malice or ill-will or

       spite in their conduct involving Ike.

  COUNT II – VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT

60.    Plaintiff incorporates the foregoing allegations as if fully re-stated and re-written herein.

61.    Plaintiff is a consumer as that term is defined by R.C. 1345.01 because she purchased

       personal medical services from the CCF, and transacted to do so, primarily for personal

       use.

62.    Defendant is a supplier as that term is defined by R.C. 1345.01 because it is a debt collector

       attempting to collect a debt allegedly owed to another supplier that allegedly arose from a

       consumer transaction between Plaintiff and the CCF, and Defendant has solicited and

       attempted to enter into a consumer transaction with Plaintiff.

63.    The transaction involved in this case is payment of moneys for personal medical services,

       i.e. a consumer transaction as defined in R.C. 1345.01.

64.    Defendant is not a physician.

65.    Defendant engaged in numerous acts and practices and omissions which are unfair,

       deceptive, and unconscionable in violation of the CSPA.




                                                 11
      Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 12 of 16. PageID #: 12




66.    Defendant specifically engaged in conduct that is prohibited by either the Ohio

       Administrative Code (OAC) or state court cases that declared specific conduct to be in

       violation of the CSPA, published in the Public Inspection File (PIF or OPIF) maintained

       by the Ohio Attorney General, and published in the PIF prior to the conduct alleged herein

       being engaged in by Defendant.

67.    Defendant represented to Plaintiff that she owed a debt that she did not owe, as prohibited

       by numerous cases in the PIF, including, but not limited to, D.A.N. Joint Venture III v.

       Armstrong, OPIF #10003148.

68.    Defendant attempted to collect an unlawful or invalid debt from Plaintiff, as prohibited by

       numerous cases in the PIF, including, but not limited to, Fry v. Boasko's Rt. 4 Automall

       LLC, OPIF #10003025.

69.    Defendant committed numerous violations of the FDCPA, each of which is also a violation

       of the CSPA, as violations of the FDCPA are violations of the CSPA as stated in numerous

       cases in the PIF, including, but not limited to, Kelly v. Montgomery Lynch & Assoc., OPIF

       # 10002653; Thomas v. JEL Home Improvement Co., Inc., OPIF #10001443; State ex rel.

       DeWine v. Allied Interstate, Inc., OPIF #10002969; State ex rel. Cordray v. National

       Enterprise Systems, Inc., OPIF #10002901.

70.    Revenue Group engages in a pattern and practice of inefficiency in the collection of alleged

       consumer medical debts.

71.    Revenue Group fails to timely respond to multiple inquiries from consumers that it is

       collecting money from, including Plaintiff, and refused to respond to inquire as to the

       multiple issues raised and questions asked by Plaintiff.




                                               12
       Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 13 of 16. PageID #: 13




72.     As a direct and proximate result of this conduct, Plaintiff suffered and continues to suffer

        actual economic damages, statutory damages, and non-economic damages as alleged

        previously in this Complaint.

73.     Defendant’s conduct at all times was intentional, knowingly engaged in, and engaged in

        with actual malice, ill-will, spite, or otherwise.

74.     Revenue Group continues to engage in this conduct, will continue to engage in this

        conduct, and for many years prior to the filing of this Complaint has engaged in this

        unlawful conduct on behalf of the Cleveland Clinic Foundation, and at the direction of the

        Cleveland Clinic Foundation.

75.     Revenue Group has multiple complaints filed against it with the Consumer Financial

        Protection Bureau and the Ohio Attorney General’s Office, as does the Cleveland Clinic

        Foundation, for these, and other, unlawful and invalid billing and collection activities.

      COUNT III – VIOLATIONS OF THE CLEVELAND CONSUMER PROTECTION
                                 ORDINANCE

76.     Plaintiff incorporates the foregoing allegations as if fully re-written or re-stated herein.

77.     Plaintiff is a consumer as that term is defined in Cleveland Cod. Ord. section 641.03

        because that definition is substantially similar to the same definition in R.C. 1345.01.

78.     Defendant is a merchant as that term is defined in Cleveland Cod. Ord. section 641.07

        because Defendant is a corporation that regularly deals in services in a manner which

        results in, or is intended to result in, consumer transactions, i.e. the sale of services for

        money, here the consummation of the sale of medical services to consumers.

79.     The transaction involved in this case was a consumer transaction under Cleveland Cod.

        Ord. section 641.031 because that definition is substantially similar to the definition in R.C.

        1345.01 for all relevant purposes.

                                                  13
      Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 14 of 16. PageID #: 14




80.    Defendant has committed numerous unfair and deceptive trade practices as expressly

       outlined and prohibited by Cleveland Cod. Ord. section 641.11, as outlined above.

81.    It is an unfair and deceptive practice in violation of section 641.11(s) for Defendant to have

       violated state consumer protection laws, as it did.

82.    It is an unfair and deceptive practice in violation of section 641.11(s) for Defendant to have

       violated Federal consumer protection laws, as it did.

83.    It is an unfair and deceptive practice in violation of section 641.11(q) for Defendant to have

       engaged in acts or practices which create a likelihood of deceiving or misleading

       consumers, including Plaintiff, as it did in relation to the actual amount of the debt, and

       that the initial Final Notice would be the last contact from Defendant, and that the debt was

       owed to a non-existent creditor, and that the debt was lawfully owed.

84.    It is an unconscionable act in violation of section 641.12 for Defendant to engage in

       unconscionable conduct as defined by statute, regulation, or courts in the State of Ohio or

       Federal administrative, judicial, or legislative bodies.

85.    This conduct is all prohibited by section 643.02 of the ordinances.

86.    As a direct and proximate result of this conduct, Plaintiff suffered the harm outlined

       previously.

87.    This conduct was engaged in knowingly, intentionally, out of ill-will, actual malice,

       recklessly, and/or otherwise.

88.    Plaintiff has been aggrieved by these violations of the Cleveland Consumer Protection

       Ordinances as outlined previously, and is entitled under section 643.11 to recover

       compensatory damages, including non-economic damages, which may be trebled, punitive




                                                 14
       Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 15 of 16. PageID #: 15




         damages, and other relief that is appropriate, including but not limited to injunctive relief

         or an order compelling compliance by Defendant with the law.

89.      These remedies are in addition to, and not in lieu of or concurrent with, remedies available

         under the Federal and State laws for the exact same conduct, as outlined in section 643.15.

WHEREFORE, Plaintiff prays for relief as follows:

      a. Judgment against Defendant, for actual economic, consequential, direct, non-economic

         damages, proven, and/or statutory damages, and all other relief permitted under 15 U.S.C.

         section 1692k, as well as costs and reasonable attorneys’ fees;

      b. Judgment against Defendant, for actual economic, consequential, direct, treble damages,

         non-economic damages, proven, and/or statutory damages, and all other relief permitted

         under R.C. 1345.09, as well as costs and reasonable attorneys’ fees;

      c. Judgment against Defendant, for actual economic, consequential, direct, treble damages,

         non-economic, and punitive damages, proven, and all other relief permitted under

         Cleveland Cod. Ord. section 643.11(b) and (c), as well as costs and reasonable attorneys’

         fees.

      d. Injunctive relief pursuant to the CSPA and Cleveland Ordinance prohibited Defendant

         from engaging in the unlawful, deceptive, unfair, or unconscionable conduct complained

         of in relation to Plaintiff and others;

      e. Declaratory relief under the CSPA declaring the following conduct as unfair, deceptive,

         and/or unconscionable under the CSPA:

                             1. Collecting or attempting to collect an amount in excess of the

                                 deductible, co-pay, and/or insurance-negotiated and approved

                                 amount from a consumer for medical or health services where the



                                                   15
 Case: 1:20-cv-00155-DAP Doc #: 1 Filed: 01/22/20 16 of 16. PageID #: 16




                           consumer had private insurance, and the provider of the medical or

                           health service had a contract with the consumer’s insurance;

                       2. Collecting or attempting to collect an amount, from a consumer with

                           health insurance, that is in excess of the insurance-approved and

                           insurance-negotiated rate for the applicable medical services or

                           goods, or where such amount is in excess of the amount permitted

                           to be billed by R.C. 3923.81.

                       3. Collecting or attempting to collect an amount, from a consumer with

                           health insurance, for medical services that were improperly coded

                           or improperly submitted to the consumer’s health insurance;

                       4. Collecting or attempting to collect an amount, from a consumer with

                           health insurance, in excess of the amounts permitted by R.C.

                           1751.60.

f. The costs of this action, and pre-judgment and post-judgment interest.

g. Grant Plaintiff such other relief as is proper, just, and equitable.


                                                           Respectfully Submitted,

                                                           /s/ Daniel J. Myers __________
                                                           Daniel J. Myers (0087909)
                                                           Myers Law, LLC
                                                           600 East Granger Rd
                                                           Second Floor
                                                           Cleveland, OH 44131
                                                           P: 216-236-8202
                                                           F: 216-674-1696
                                                           E: DMyers@MyersLawLLC.com
                                                           Attorney for Plaintiff




                                             16
